Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 1 of 24




                         EXHIBIT 1
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 2 of 24




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:17-cv-2117-RPM

 ALAN MEINS; and
 PATRICK ALLEN,

                Plaintiffs,

 v.

 VESTAS BLADES AMERICA, INC.,

                Defendant.



           VESTAS BLADES’ RESPONSES TO PLAINTIFFS’ FIRST SET OF
      INTERROGATORIES, REQUESTS FOR PRODUCTION, AND REQUESTS FOR
                        ADMISSION OF DOCUMENTS


        Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant Vestas Blades

 America, Inc. (“Vestas Blades”), by and through its attorneys, hereby responds to Plaintiffs Alan

 Meins’ and Patrick Allen’s First Set of Interrogatories, Requests for Production of Documents,

 and Requests for Admission as set forth below.

 I.     PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

        A.      Preliminary Statement

        Vestas Blades has made a reasonable and good-faith effort to respond to those Discovery

 Requests that are intelligible in the context of this case, and are not otherwise objectionable.

 Vestas Blades has not yet completed its investigation of the facts giving rise to this case,

 received all documents relating to this case (although it has made reasonably diligent and good-

 faith efforts to appropriately and in a timely fashion collect documents that it is producing in
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 3 of 24




 connection with these Requests), interviewed all witnesses in connection with this case, or

 completed its discovery or preparation of the factual and legal issues in this case. Therefore, each

 of the following responses is based upon information known to Vestas Blades at this time and

 specifically known to it after a reasonable inquiry.

        These responses are made in a good-faith effort to supply documents presently in Vestas

 Blades’ possession, custody, or control, or factual information as it is presently known, but are in

 no way to be to the prejudice of Vestas Blades in relation to further discovery, research, or

 analysis.

        B.      Vestas Blades’ General Objections to Plaintiffs’ Requests and Instructions
                and Definitions

        1.      Vestas Blades objects to the Discovery Requests to the extent they seek to impose

 upon Vestas Blades obligations or burdens greater than, or in contradiction to, those imposed by

 the applicable portions of the Federal Rules of Civil Procedure. Vestas Blades will produce

 documents responsive to the Discovery Requests that are relevant to any party’s claim or defense

 and proportional to the needs of the case, considering the importance of the issues at stake in the

 action, the amount in controversy, the parties’ relative access to relevant information, the parties’

 resources, the importance of the discovery in resolving the issues, and whether the burden or

 expense of the proposed discovery outweighs its likely benefit. Fed. R. Civ. P. 26(b)(1).

        2.      Vestas Blades objects to the Discovery Requests as overly broad and unduly

 burdensome to the extent they purport to require Vestas Blades to perform any unreasonable

 additional search or inquiry for documents or information. Vestas Blades will undertake: (a) a

 reasonable and thorough search for documents or information maintained in its possession,

 custody, or control, in locations where documents or information responsive to the Discovery


                                                   2
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 4 of 24




 Requests are most likely to be found; and (b) a reasonable and thorough inquiry of those persons

 reasonably available to Vestas Blades who are most likely to have knowledge of documents or

 information responsive to the Discovery Requests.

         3.       Vestas Blades objects to Instruction No. 5 to the extent it purports to impose an

 obligation on Vestas Blades beyond that imposed by Federal Rule 26(b)(5). Specifically, Vestas

 Blades will not log privileged communication(s), Document(s), or information post-dating the

 initiation of this litigation.

         4.       Vestas Blades objects to the definitions of “identify” and “describe” for the

 reasons set forth in Section I.C. below.

         C.       Specific Objections Applicable to Each Request

         1.       Vestas Blades objects to the production of any information or documents falling

 within the scope of (i) the attorney-client privilege; (ii) any other statutory or common law

 privilege or protection, including the common interest and allied litigant doctrines; or (iii) the

 attorney work product doctrine. Such materials protected from disclosure also would include

 communications between Vestas Blades and its counsel, and associated work product, made

 subsequent to the filing of this matter or created in anticipation of and in connection with this

 litigation. Vestas Blades presumes Plaintiffs would not contest the privileged nature of such

 communications and work product, just as Vestas Blades would not contest such

 communications between Plaintiffs and their counsel. Accordingly, such documents will not

 appear on any privilege log. Further, Vestas Blades reserves the right to assert the protections of

 attorney-client privilege or attorney work product to any document not located at the time of

 these responses that may be responsive to this set of discovery.



                                                   3
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 5 of 24




         2.     Vestas Blades objects to Requests for Production Nos. 1-9 because each Request

 seeks “all” documents of a given subject matter. The use of “all” seeks information that is

 duplicative or cumulative of other documents that might contain some information related in

 some way to the topic (but in a remote or tangential manner), or may be found in a location

 within the company that would not be expected to maintain documents or information relevant to

 this matter; on those bases, the use of “all” renders each Request overly broad and unduly

 burdensome. Vestas Blades has searched for and collected those documents referenced in its

 response to a given request. Undoubtedly, for some of these requests, otherwise responsive

 documents exist that are not being collected, reviewed, or produced by Vestas Blades, but Vestas

 Blades is not aware of any non-duplicative, non-piecemeal information that is being withheld on

 this basis.

         3.     Vestas Blades objects to Interrogatories 1-7 because each Interrogatory calls on

 Vestas Blades to “identify” or “describe” certain information, which are defined terms. Those

 defined terms are significantly overbroad and unduly burdensome. In particular, Vestas Blades

 cannot possibly pinpoint the exact date, form, and place of every communication identified or

 described in Vestas Blades’ responses to the Interrogatories. That specificity, if it can be recalled

 at all, is appropriate for fact witness depositions. Further, in lieu of describing or identifying

 information, Vestas Blades will produce documents or communications. In addition, Vestas

 Blades objects to giving personal contact information for its current and former employees. To

 the extent Plaintiffs wish to speak with these individuals about matters that relate to their

 employment with Vestas Blades, such contact should be made through Vestas Blades’ outside

 counsel, Wheeler Trigg O’Donnell LLP.



                                                    4
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 6 of 24




        4.      In responding to the Discovery Requests, Vestas Blades does not waive or intend

 to waive, but rather reserves the right to object on all appropriate grounds to the introduction of

 any evidence covered or referred to in the specific responses below.

        5.      No incidental or implied admissions are intended by the individual responses

 below. The fact that Vestas Blades has responded or objected to any Discovery Request shall not

 be deemed an admission that Vestas Blades accepts or admits the existence of any facts set forth

 or assumed by such Request, or that such response or objection constitutes admissible evidence.

 The fact that Vestas Blades has responded to a Request is not intended to be, and shall not be

 construed as, a waiver by Vestas Blades of any part of any objection to the Request.

        Vestas Blades’ Preliminary Statement, General Objections to Plaintiffs’ Requests and

 Instructions and Definitions, and Specific Objections Applicable to Each Request apply to each

 and every response given below and are incorporated by reference as though fully set forth in

 each of the following responses.

                                      INTERROGATORIES

 INTERROGATORY NO. 1:

        Identify the Persons who prepared or assisted You in preparing Your Responses to these

 Discovery Requests. In so doing, specify the number of each Request and Answer that each

 person prepared or assisted with.

 RESPONSE TO INTERROGATORY NO. 1:

        Vestas Blades objects to this Interrogatory to the extent it calls for information that is

 protected from discovery by the attorney-client privilege and/or attorney work product doctrine.




                                                  5
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 7 of 24




 Vestas Blades further objects to this Interrogatory on the grounds that it is vague, ambiguous,

 and overly broad such that Vestas Blades is unable to ascertain the scope of the Interrogatory.

        Subject to and without waiving the foregoing objections, Vestas Blades states as follows:

 Beth King, a Senior Litigation Paralegal for Vestas Blades, and counsel for Vestas Blades

 assisted Vestas Blades in preparing its Responses to these Discovery Requests. In addition,

 Heather Gabaldon and Sandy Casteel assisted counsel for Vestas Blades in the preparation of

 Vestas Blades’ responses to Interrogatories 2 and 4.

 INTERROGATORY NO. 2:

        Identity the Persons who participated in, was consulted, and/or authorized the decision to

 terminate the employment of each Plaintiff, including each individual’s name, title, where the

 employee is located, and a description of his/her participation and the dates of that participation.

 Identify all documents supporting Your Response.

 RESPONSE TO INTERROGATORY NO. 2:

        Vestas Blades objects to this Interrogatory as vague and ambiguous as to the meaning of

 “participated in, was consulted, and/or authorized the decision to terminate the employment of

 each Plaintiff.” Vestas Blades also objects to this Request as unduly burdensome. In particular,

 the Request calls on Vestas Blades to describe with specificity the circumstances surrounding

 such participation, consultation and authorization. Vestas Blades’ investigation is ongoing, and

 Vestas Blades reserves the right to amend and/or supplement its answer to this Interrogatory as

 appropriate.

        Subject to and without waiving the foregoing objections, Vestas Blades states as follows:

 In the Spring of 2016, Heather Gabaldon, Vestas Blades’ HR Business Partner located in



                                                   6
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 8 of 24




 Windsor, Colorado, together with Sandy Casteel, who was then Vestas Blades’ Worker’s

 Compensation and Leave Administrator and also based in Windsor, Colorado, reviewed

 Plaintiffs’ files as part of an overall review of employee leaves of absence. Ms. Gabaldon and

 Ms. Casteel saw that Plaintiffs had been on extended leaves of absence, remained significantly

 medically restricted, and had no prospect of promptly returning to work in any capacity.

 Accordingly, Ms. Gabaldon recommended that Vestas Blades terminate Plaintiffs’ employment.

 Cathy Farian, Vestas Blades’ Benefits Analyst and Benefits Administration Team Leader based

 in Portland, Oregon, concurred in Ms. Gabaldon’s recommendation. Hans Jespersen, Vice

 President, General Manager of Vestas Blades’ Windsor facility (based in Windsor), approved

 Ms. Gabaldon’s termination recommendation, as did Chad Reese, Vestas Blades’ Director of

 People & Culture based in Portland, Oregon.

 INTERROGATORY NO. 3:

        Identify all vacant positions and all internal and external job postings in Your Windsor,

 Brighton, and Pueblo Facilities from January 1, 2014 until June 1, 2016. Identify all documents

 supporting Your Response.

 RESPONSE TO INTERROGATORY NO. 3:

        Vestas Blades objects to this Interrogatory as overly broad and unduly burdensome and

 as seeking information that is irrelevant to the parties’ claims and defenses, because it asks

 Vestas Blades to identify all vacant positions and all internal and external job postings in its

 Windsor, Brighton, and Pueblo Facilities beginning in January 1, 2014. Patrick Allen was not

 placed on leave until June 2015, and Alan Meins was not placed on leave until September 2015.




                                                   7
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 9 of 24




        Subject to and without waiving the foregoing objections, Vestas Blades states that,

 pursuant to Federal Rule of Civil Procedure 33(d), the answer to this Interrogatory can be

 derived from the records Vestas Blades is producing and will produce, including a spreadsheet

 titled “Positions filled in CO 06-01-2015 to 08-01-2016.”

 INTERROGATORY NO. 4:

        Describe all efforts, and any Documents supporting such efforts, that You made to

 accommodate Plaintiffs’ respective disabilities during their employment. In Your Response,

 Identify: (1) the persons who conducted all such efforts and actions; (2) the dates of such efforts

 and actions; (3) what accommodations were considered and why any such accommodation was

 ultimately rejected or denied, and (4) all Documents supporting Your Response.

 RESPONSE TO INTERROGATORY NO. 4:

        Vestas Blades objects to this Interrogatory as vague and ambiguous as to the terms

 “efforts” and “actions.” Vestas Blades also objects to this Interrogatory as unduly burdensome.

 In particular, the Interrogatory calls on Vestas Blades to describe with specificity each and every

 “effort” and “action” Vestas Blades made to accommodate Plaintiffs’ respective disabilities

 during their employment, including the dates of such efforts and actions, which is an impossible

 task given the 1.5-year period between the time of Plaintiffs’ report of injuries and their

 termination and the subsequent passage of time since then. By answering this Interrogatory,

 Vestas Blades in no way represents that the actions and efforts described constitute the sum total

 of Vestas Blades’ efforts and actions to accommodate Plaintiffs. Vestas Blades’ investigation is

 ongoing, and Vestas Blades reserves the right to amend and/or supplement its answer to this

 Interrogatory as appropriate.



                                                  8
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 10 of 24




        Subject to and without waiving the foregoing objections, Vestas Blades states as follows:

        When Plaintiffs were injured, Vestas Blades placed each of them on temporary light duty

 administrative work for a period of approximately eight months. During that time, Vestas

 Blades’ personnel, including Cindy Olivas, Steve Heinike, Sue Refner, Sandy Casteel, Joan

 Vigil, and John Quist coordinated work assignments for Plaintiffs to ensure they could be

 productive and remain working within their medical restrictions.

        In Mr. Allen’s case, Vestas Blades approved employee leave from June 2015, when

 Vestas Blades ran out of light-duty work for him to perform, to the date of his termination. In

 Mr. Meins’ case, Vestas Blades approved employee leave from September 2015, when he had

 surgery on his arm, to the date of his termination.

        On multiple occasions during his temporary light duty, Mr. Meins asked to become a

 permanent employee in a light duty position. Vestas Blades personnel informed him that light

 duty positions are not permanent, only temporary. That is, in fact, true. The only permanent

 administrative roles are for upper management, and neither Mr. Meins nor Mr. Allen was

 qualified for those positions.

        Vestas Blades personnel, including Sue Refner and Cindy Olivas, considered Patrick

 Allen’s request to use a respirator and work on the Vestas Blades Windsor factory floor, either in

 his original Production position or otherwise. However, Mr. Allen’s medical restrictions were so

 severe that Vestas Blades personnel determined that it was not a reasonable or safe

 accommodation.

        Sometime in October 2015, Vestas Blades personnel learned that Mr. Meins retained an

 attorney. Therefore, Vestas Blades personnel could not talk to Mr. Meins or his doctors directly.



                                                  9
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 11 of 24




 Vestas Blades communicated with its worker’s compensation insurer and its leave administrator

 for updates on Mr. Meins’ condition. Mr. Meins’ medical restrictions continued in full effect.

        From the time Mr. Allen went out on leave in June 2015 to April 2016, Sandy Casteel

 attempted to contact Mr. Allen on several occasions but he did not respond to her. During this

 time, Mr. Allen informed Cindy Olivas that he had gotten an attorney, who instructed him not to

 speak to anyone at Vestas Blades.

        In April 2016, Alan Meins requested job-protected leave as an ADA accommodation

 from February 2, 2016 through June 30, 2016. Given that it had been 15 months since Meins first

 reported his injury, that his doctors continued to impose the same medical restrictions, and that

 he showed no signs of improvement, Vestas Blades personnel determined that his request was

 not reasonable.

        Heather Gabaldon was hired as the HR Business Partner at Vestas Blades in February

 2016. When Ms. Gabaldon was hired, she conducted a review of Vestas Blades Windsor

 employees who were out on leave, including Mr. Meins and Mr. Allen. This review included

 their existing positions and medical restrictions, and whether there were open positions for which

 they were qualified and to which they could apply. At the time, neither Mr. Meins nor Mr. Allen

 had been cleared by their doctors, so they could not be considered for any positions that were

 open for which they were qualified, regardless of their availability.

        Vestas Blades’ response to this Interrogatory is based on the personal recollections of

 Cindy Olivas, Sandy Casteel, and Heather Gabaldon.




                                                  10
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 12 of 24




 INTERROGATORY NO. 5:

         Identify all employees and former employees who requested an accommodation(s) for a

 disability(ies) in Your Windsor, Brighton and Pueblo Facilities from January 1, 2014 until the

 date of Your Response. In Your Response, include for each requesting employee: (1) name and

 contact information; (2) date of request; (3) title/position/facility at the time of request; (4)

 disability; (5) what accommodation was requested; (6) the date the accommodation was

 requested; (7) what accommodation (if any) was provided and for what time period; (8) all

 individuals who participated in making the accommodation determination; and (9) dates of

 employment. Identify Documents supporting Your Response.

 RESPONSE TO INTERROGATORY NO. 5:

         Vestas Blades objects to this Interrogatory as overly broad and unduly burdensome and

 as seeking irrelevant information on the basis that it asks Vestas Blades to identify all employees

 and former employees who requested an accommodation(s) for a disability(ies) in the Windsor,

 Brighton and Pueblo Facilities from January 1, 2014 until March 20, 2019. The time period

 called for is unreasonable. Patrick Allen was not placed on leave until June 2015, and Alan

 Meins was not placed on leave until September 2015. And their employment was terminated in

 May of 2016.

         Vestas Blades further objects to this Interrogatory as overly broad and unduly

 burdensome and as seeking information that is irrelevant to the parties’ claims and defenses, on

 the basis that it seeks information pertaining to the Brighton and Pueblo Facilities. This case

 pertains to one Vestas Blades facility in Windsor, Colorado. The accommodation of employees

 at the Brighton and Pueblo facilities has no bearing on any issue in the case. Accordingly, the



                                                   11
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 13 of 24




 burden and expense of collecting such information would not be proportional to the needs of the

 case.

         Vestas Blades further objects to this Interrogatory as unduly broad and unduly

 burdensome because it calls for detailed information relating to employee accommodations that

 Vestas Blades did not keep information in the ordinary course of its business. Vestas Blades does

 not have the obligation to review, nor will it be put to the significant and undue burden of

 reviewing, historic employee files and generating, for the sole purpose of this litigation, the (1)

 name and contact information of every employee who requested an accommodation; (2) the date

 of request; (3) the title/position/facility at the time of request; (4) the disability; (5) what

 accommodation was requested; (6) the date the accommodation was requested; (7) what

 accommodation (if any) was provided and for what time period; (8) all individuals who

 participated in making the accommodation determination; and (9) dates of employment.

         Subject to and without waiving the foregoing objections, Vestas Blades states that,

 pursuant to Federal Rule of Civil Procedure 33(d), the answer to this Interrogatory can be

 derived from the records Vestas Blades is producing and will produce, including a spreadsheet

 titled “Accommodation for WC,” showing the names of employees at the Windsor facility who

 requested accommodations and the accommodations they received, and containing comments

 relating to the employees, in the 2014-2016 timeframe.

 INTERROGATORY NO. 6:

         Identify any and all complaints (including, but not limited to, lawsuits, administrative

 charges, and internal complaints) by or on behalf of an employee that he or she was suffering on-

 the-job discrimination, harassment or retaliation because of age or for making age-related



                                                    12
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 14 of 24




 complaints in Your Windsor, Brighton, and Pueblo Facilities from January 1, 2014 until the date

 of Your Response. For each complaint, Identify: (1) name, age, and contact information for the

 employee; (2) a brief description of the complaint; (3) date the complaint was made and to

 whom; (4) what, if anything You did in response to the complaint; (5) the resolution (if any); and

 (6) Documents supporting Your Response. For purposes of this Request, “complaints” refers to

 informal or formal criticisms made directly to Vestas or its agents or representatives, charges

 made to the EEOC or to the CCRD, and complaints filed in federal or state courts.

 RESPONSE TO INTERROGATORY NO. 6:

         Vestas Blades objects to this Request on the grounds that it is overly broad, unduly

 burdensome, and seeks information that is irrelevant to the parties’ claims and defenses. This

 case pertains to one Vestas Blades facility in Windsor, Colorado. The complaints of employees

 at the Brighton and Pueblo facilities have no bearing on any issue in the case. Accordingly, the

 burden and expense of collecting such complaints would not be proportional to the needs of the

 case.

         Vestas Blades further objects to this Request for lack of a reasonable time limitation. In

 particular, Plaintiffs were terminated on or around June 1, 2016 and claim that their termination

 resulted from discriminatory animus regarding their respective ages. Accordingly, Plaintiffs’

 request for employee complaints related to age-based harassment or retaliation post-dating their

 termination seeks irrelevant information and is not proportional to the needs of the case.

         Vestas Blades further objects to this Interrogatory as overly broad and unduly

 burdensome because it calls for information relating to age-related employee complaints that is

 so detailed that Vestas Blades did not keep such information in the ordinary course of its



                                                  13
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 15 of 24




 business. Vestas Blades does not have the obligation to review, nor will it be put to the

 significant and undue burden of reviewing, historic employee files and generating, for the sole

 purpose of this litigation, the (1) name, age, and contact information for each complaining

 employee; (2) a brief description of the complaint; (3) date the complaint was made and to

 whom; (4) what, if anything Vestas Blades did in response to the complaint; (5) the resolution (if

 any); and (6) Documents supporting Vestas Blades’ Response.

        Vestas Blades further objects to this Interrogatory as overly broad and unduly

 burdensome in that it calls on Vestas Blades to detail even informal complaints made by Vestas

 Blades employees. That is an impossible task, and Vestas Blades will not be put to the burden of

 interviewing every Vestas Blades agent or representative to determine whether, at some point in

 time, an employee made a complaint about being subject to age-related discrimination.

        Subject to and without waiving the foregoing objections, Vestas Blades states that,

 pursuant to Federal Rule of Civil Procedure 33(d), the answer to this Interrogatory can be

 derived from the records Vestas Blades is producing and will produce, including a spreadsheet

 titled “US report for Beth King,” which tracks employee complaints submitted to the Vestas

 Blades Ethics Line from October 24, 2007-September 2018 (references to “Vestas

 Manufacturing” on the spreadsheet include Vestas Blades’ Windsor facility and the Brighton and

 Pueblo facilities); and a spreadsheet titled “Colorado disputes,” which lists employment disputes

 involving Vestas Blades’ Windsor facility and the Brighton and Pueblo facilities from 2013 to

 the present.

 INTERROGATORY NO. 7:

        Identify the author of VESTAS 0009-12.



                                                 14
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 16 of 24




 RESPONSE TO INTERROGATORY NO. 7:

           The name of the electronic file containing VESTAS 0009-12 is “docs from cindy

 office.pdf.” On that basis, Vestas Blades assumes that Cindy Olivas was the author of VESTAS

 0009-12, which are handwritten notes. Vestas Blades reserves the right to amend its response to

 this Interrogatory should additional information become available.

                       REQUESTS FOR PRODUCTION OF DOCUMENTS

 REQUEST FOR PRODUCTION NO. 1:

           Produce all Documents identified, referred to, referenced, or used by You in formulating

 Your Responses to the above Interrogatories.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

           Vestas Blades objects to this Request to the extent it seeks documents that are protected

 from disclosure by the attorney-client privilege and/or the attorney work product doctrine. Vestas

 Blades further objects to this Request on the grounds that it is vague, ambiguous, and overly

 broad such that Vestas Blades is unable to ascertain the scope of the requested documents

 sought.

           Subject to and without waiving the foregoing objections, there are no non-privileged

 documents that Vestas Blades identified, referenced or used in formulating its responses to

 Plaintiffs’ Interrogatories that Vestas Blades has not produced or is not producing herewith.

 REQUEST FOR PRODUCTION NO. 2:

           Produce each Plaintiffs’ complete personnel or personnel-type file(s) including, but not

 limited to: Documents reflecting or relating to compensation, bonuses, awards, performance;

 terms and conditions of employment; application(s) for employment; employee benefits;

 organizational charts, job responsibilities, job descriptions; medical records; requests for leave,


                                                   15
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 17 of 24




 time off, and accommodations; Communications; any and all disciplinary actions; termination

 record(s); time records and work hours; and any and all other Documents contained in her

 personnel or personnel-type file.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

        Vestas Blades objects to this Request as vague and ambiguous in its use of the term

 “personnel-type file(s).” Vestas Blades further objects to this Request as improperly compound.

 Vestas Blades further objects to this Request to the extent it seeks attorney-client privileged

 Communications.

        Subject to and without waiving the foregoing objections, Vestas Blades has produced, is

 producing, and will produce Plaintiffs’ personnel files.

 REQUEST FOR PRODUCTION NO. 3:

        Produce Vestas’s organization charts for the period January 1, 2014 to the date of Your

 Response, including but not limited to all Vestas facilities in North America.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

        Vestas Blades objects to this Request on the grounds that it is overly broad, unduly

 burdensome, and seeks information that is irrelevant to the parties’ claims and defenses. This

 case pertains to one Vestas Blades facility in Windsor, Colorado. The organizational charts for

 other Vestas Blades facilities throughout North America have no bearing on any issue in the

 case. Accordingly, the burden and expense of collecting such charts would not be proportional to

 the needs of the case. Vestas Blades further objects to this Request for lack of a reasonable time

 limitation. Plaintiffs’ employment was terminated on or around June 1, 2016. Therefore,




                                                  16
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 18 of 24




 information pertaining to how Vestas Blades’ Windsor facility was organized before June 1,

 2015 and how it was organized after June 1, 2016 is irrelevant.

         Subject to and without waiving the foregoing objections, and in light of the Court’s

 instruction at the Scheduling Conference held February 14, 2019, Vestas Blades will produce

 organizational charts to the extent such charts are in Vestas Blades’ possession, custody, and

 control.

 REQUEST FOR PRODUCTION NO. 4:

         All Documents reflecting communications or attempts to communicate between Vestas

 and third parties regarding Plaintiffs. For purposes of this Request, “third parties” includes but is

 not limited to Plaintiffs and their agents and representatives, medical practitioners, Concentra,

 Pinnacol, and UNUM.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

         Vestas Blades objects to this Request as vague and ambiguous in its use of the term

 “reflecting.” Vestas Blades further objects to this Request as facially seeking irrelevant

 information, in that communications with third parties regarding Plaintiffs that do not pertain to

 the issues in this case could exist.

         Subject to and without waiving the foregoing objections, Vestas Blades has produced, is

 producing, and will produce Documents reflecting communications or attempts to communicate

 between Vestas Blades and third parties regarding Plaintiffs.

 REQUEST FOR PRODUCTION NO. 5:

         Any written policies Vestas relied on in terminating Plaintiffs’ employment.




                                                  17
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 19 of 24




 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

         Vestas Blades objects to this Request as assuming that Vestas Blades relied on written

 polic(ies) in terminating Plaintiffs’ employment.

         Subject to and without waiving the foregoing objection, Vestas Blades has produced, is

 producing, and will produce any written policies Vestas Blades relied on in terminating

 Plaintiffs’ employment.

 REQUEST FOR PRODUCTION NO. 6:

         Records and notes of Vestas’ investigations, if any, of Plaintiffs’ complaints made during

 their employment at Vestas regarding discrimination and harassment on the basis of age and/or

 disability.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

         Vestas Blades objects to this Request as improperly compound, in that it seeks records

 and notes of Vestas’s investigations, if any, of Plaintiffs’ complaints made regarding

 discrimination and harassment on the basis of age and/or disability. As such, Vestas Blades will

 treat this Request as two Requests for Production.

         Subject to and without waiving the foregoing objections, Vestas has produced, is

 producing, and will produce records and notes of Vestas’ investigations, if any, of Plaintiffs’

 complaints made during their employment at Vestas regarding discrimination and harassment on

 the basis of age and/or disability.

 REQUEST FOR PRODUCTION NO. 7:

         Provide contemporaneous written job descriptions for all positions in the Windsor,

 Brighton, and Pueblo facilities for the dates January 1, 2014 until the date of production.




                                                 18
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 20 of 24




 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

        Vestas Blades objects to this Request as vague in the use of the term “contemporaneous.”

 Vestas Blades further objects to this Request on the grounds that it is overly broad, unduly

 burdensome, and seeks information that is irrelevant to the parties’ claims and defenses. In

 particular, the Request seeks job descriptions for all positions in the Windsor, Brighton, and

 Pueblo facilities, regardless of whether the position was actually vacant during the relevant

 period. Vestas Blades further objects to this Request for lack of a reasonable time limitation.

 Patrick Allen did not go out on leave until June 1, 2015, and Alan Meins did not go out on leave

 until September 2015. Therefore, information pertaining to positions at the three facilities before

 June 1, 2015 and after June 1, 2016 is irrelevant.

        Subject to and without waiving the foregoing objections, Vestas Blades has produced, is

 producing, and will produce written job descriptions for positions at the Windsor, Brighton, and

 Pueblo facilities that were vacant between June 1, 2015 and June 1, 2016.

 REQUEST FOR PRODUCTION NO. 8:

        Produce all Documents Vestas has to support its Third Defense.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

        Vestas Blades objects to this Request to the extent it seeks documents protected from

 disclosure by the attorney-client privilege and attorney work product doctrine.

        Subject to and without waiving the foregoing objection, Vestas Blades has produced, is

 producing, and will produce Documents Vestas Blades has to support its Third Defense.

 REQUEST FOR PRODUCTION NO. 9:

        Produce all Documents Vestas has to support its Fifth Defense.




                                                 19
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 21 of 24




 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

        Vestas Blades objects to this Request to the extent it seeks documents protected from

 disclosure by the attorney-client privilege and attorney work product doctrine.

        Subject to and without waiving the foregoing objection, Vestas Blades has produced, is

 producing, and will produce Documents Vestas Blades has to support its Fifth Defense.

                                REQUESTS FOR ADMISSIONS

 REQUEST FOR ADMISSION NO. 1:

        Admit that, from at least the period of August 2014 through June 2016, Plaintiff Alan

 Meins was disabled as that term is defined under the Americans with Disabilities Act, as

 amended, in that he was substantially limited in the major life activity of performing certain

 manual tasks, including repetitive pushing, pulling, gripping, and twisting of both arms.

 RESPONSE TO REQUEST FOR ADMISSION NO. 1:

        Deny. Alan Meins did not report his injury to Vestas Blades until October 2014.

 REQUEST FOR ADMISSION NO. 2:

        Admit that, from at least the period of August 2014 through June 2016, Plaintiff Patrick

 Allen was disabled as that term is defined under the Americans with Disabilities Act, as

 amended, in that he was substantially limited in the major life activity of breathing.

 RESPONSE TO REQUEST FOR ADMISSION NO. 2:

        Deny. Patrick Allen did not report his injury to Vestas Blades until October 2014.




                                                  20
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 22 of 24




 Dated: March 20, 2019                  Respectfully submitted,



                                        s/Thomas A. Olsen
                                        Tamera D. Westerberg
                                        Thomas A. Olsen
                                        Wheeler Trigg O’Donnell LLP
                                        370 Seventeenth Street, Suite 4500
                                        Denver, CO 80202-5647
                                        Telephone: 303.244.1800
                                        Facsimile: 303.244.1879
                                        Email: westerberg@wtotrial.com
                                                olsen@wtotrial.com

                                        Attorneys for Defendant
                                        Vestas Blades America, Inc.




                                      21
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 23 of 24




                       CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that a true and correct copy of the foregoing VESTAS BLADES’
 RESPONSES TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES, REQUESTS
 FOR PRODUCTION, AND REQUESTS FOR ADMISSION OF DOCUMENTS was served
 via the manner indicated below this 20th day of March, 2019, to the following:

             Paula Greisen
              greisen@kinggreisen.com

             Meredith A. Munro
              munro@kinggreisen.com; mool@kinggreisen.com




                                        s/ Faith Umaguing
                                        Faith Umaguing
Case 1:17-cv-02117-JLK Document 33-2 Filed 07/03/19 USDC Colorado Page 24 of 24
